Exhibit 10.3 Bottomline Technologies (de), Inc. Restricted Stock Agreement Granted Under 2009 Stock Incentive Plan AGREEMENT made [date] between Bottomline Technologies (de), Inc., a Delawarecorporation (the “Company”), and [] (the “Participant”). For valuable consideration, receipt of which is acknowledged, the parties hereto agree as follows: 1.Issuance of Shares. In consideration of services rendered to the Company by the Participant, the Company shall issue to the Participant, subject to the terms and conditions set forth in this Agreement and in the Company’s 2009 Stock Incentive Plan (the “Plan”), [] shares (the “Shares”) of common stock, $.001 par value per share, of the Company (“Common Stock”).The Shares will be held in book entry by the Company’s transfer agent in the name of the Participant for that number of Shares issued to the Participant.The Participant agrees that the Shares shall be subject to the forfeiture provisions set forth in Section2 of this Agreement, the automatic sale provisions of Section 3 and the restrictions on transfer set forth in Section4 of this Agreement. 2.Vesting. (a)In the event that the Participant ceases to be an employee, officer or director of, or advisor or consultant to, the Company or any parent or subsidiary of the Company, for any reason or no reason, with or without cause, prior to [year+4], any Unvested Shares (as defined below) shall be forfeited immediately and automatically to the Company.Notwithstanding anything herein to the contrary, if the Shares do not vest on or before the occurrence of one or more of the events set forth in this Section 2 or as otherwise provided in any other agreement with the Company or any parent or subsidiary of the Company, the Shares shall automatically be forfeited to the Company. (b)“Unvested Shares” means the total number of Shares multiplied by the Applicable Percentage at the time the Shares are forfeited.Except as provided in the Plan or in paragraph (c) of this Section 2, the “Applicable Percentage” shall be (i)100% during the period ending on [year+1], (ii)75% less 6.25% for each three months that the Participant is an employee, officer or director of, or advisor or consultant to, the Company or any parent or subsidiary of the Company from and after [year+1] and (iii) 0% on or after [year+4]. (c)Notwithstanding the foregoing, in the event that the Participant’s employment, office or directorship with, or consultancy to, the Company is terminated by reason of the Participant’s death or Disability (as defined below), the “Applicable Percentage” shall immediately be reduced to 0%.For purposes of this paragraph (c), “Disability” means that the Participant becomes disabled such that the Participant is qualified for long-term disability by the Company’s then long-term disability insurance provider. 1 (d)For purposes of this Agreement, employment, office or directorship with, or consultancy to, the Company shall include employment, office or directorship with, or consultancy to, a parent or subsidiary of the Company. 3.Automatic Sale Upon Vesting. (a)Upon any reduction in the Applicable Percentage, the Company shall sell, or arrange for the sale of, such number of the Shares no longer subject to forfeiture under Section 2 as a result of such reduction in the Applicable Percentage as is sufficient to generate net proceeds sufficient to satisfy the Company’s minimum statutory withholding obligations with respect to the income recognized by the Participant upon the lapse of the forfeiture provisions (based on minimum statutory withholding rates for federal and state tax purposes, including payroll taxes, that are applicable to such income), and the Company shall retain such net proceeds in satisfaction of such tax withholding obligations. (b)The Participant hereby appoints the President and the Secretary of the Company, and each of them acting singly, his or her attorney in fact, to sell the Participant’s Shares in accordance with this Section 3.The Participant agrees to execute and deliver such documents, instruments and certificates as may reasonably be required in connection with the sale of the Shares pursuant to this Section 3. (c)The Participant represents to the Company that, as of the date hereof, he or she is not aware of any material nonpublic information about the Company or the Common Stock.The Participant and the Company have structured this Agreement to constitute a “binding contract” relating to the sale of Common Stock pursuant to this Section 3, consistent with the affirmative defense to liability under Section 10(b) of the Securities Exchange Act of 1934 under Rule 10b5-1(c) promulgated under such Act. 4.Restrictions on Transfer. (a)The Participant shall not sell, assign, transfer, pledge, hypothecate or otherwise dispose of, by operation of law or otherwise (collectively “transfer”) any Shares, or any interest therein, until such Shares have vested, except that the Participant may transfer such Shares (i) to or for the benefit of any spouse, children, parents, uncles, aunts, siblings, grandchildren and any other relatives approved by the Board of Directors (collectively, “Approved Relatives”) or to a trust established solely for the benefit of the Participant and/or Approved Relatives, provided that such Shares shall remain subject to this Agreement (including without limitation the restrictions on transfer set forth in this Section 4, the automatic sale provisions of Section 3 and the forfeiture provisions contained in Section 2) and such permitted transferee shall, as a condition to such transfer, deliver to the Company a written instrument confirming that such transferee shall be bound by all of the terms and conditions of this Agreement or (ii) as part of the sale of all or substantially all of the shares of capital stock of the Company (including pursuant to a merger or consolidation), provided that, in accordance with the Plan and except as otherwise provided herein, the securities or other property received by the Participant in connection with such transaction shall remain subject to this Agreement. 2 (b)The Company shall not be required (i) to transfer on its books any of the Shares which have been transferred in violation of any of the provisions set forth in this Agreement or (ii) to treat as owner of such Shares or to pay dividends to any transferee to whom such Shares have been transferred in violation of any of the provisions of this Agreement. 5.Restrictive Legends. All Shares subject to this Agreement shall be subject to the following restriction, in addition to any other restrictions that may be required under federal or state securities laws: “The shares of stock represented by this certificate are subject to forfeiture provisions and restrictions on transfer set forth in a certain Restricted Stock Agreement between the corporation and the registered owner of these shares (or his predecessor in interest), and such Agreement is available for inspection without charge at the office of the Secretary of the corporation.” 6.Provisions of the Plan. This Agreement is subject to the provisions of the Plan, a copy of which is furnished to the Participant with this Agreement. 7.Dividend and Dividend Equivalents. The Participant shall not accrue or be paid any dividend (whether in cash or in stock) or accumulate dividend equivalents with respect to any Unvested Shares. 8.Withholding Taxes; Section 83(b) Election. (a)The Participant acknowledges and agrees that the Company has the right to deduct from payments of any kind otherwise due to the Participant any federal, state or local taxes of any kind required by law to be withheld with respect to the issuance of the Shares to the Participant or the lapse of the forfeiture provisions. (b)The Participant has reviewed with the Participant’s own tax advisors the federal, state, local and foreign tax consequences of this investment and the transactions contemplated by this Agreement.The Participant is relying solely on such advisors and not on any statements or representations of the Company or any of its agents.The Participant understands that the Participant (and not the Company) shall be responsible for the Participant’s own tax liability that may arise as a result of this investment or the transactions contemplated by this Agreement. THE PARTICIPANT AGREES NOT TO FILE AN ELECTION UNDER SECTION 83(B) OF THE CODE WITH RESPECT TO THE PURCHASE OF THE SHARES. 9.Miscellaneous. 3 (a)No Rights to Employment or Other Service.The Participant acknowledges and agrees that the vesting of the Shares pursuant to Section 2 hereof is earned only by continuing service as an employee at the will of the Company or a parent or subsidiary of the Company, or as an officer or director of, or advisor or consultant to, the Company or a parent or subsidiary of the Company (not through the act of being granted the Shares hereunder).The Participant further acknowledges and agrees that the transactions contemplated hereunder and the vesting schedule set forth herein do not constitute an express or implied promise of continued engagement as an employee, officer, director or consultant for the vesting period, for any period, or at all. (b)Severability.The invalidity or unenforceability of any provision of this Agreement shall not affect the validity or enforceability of any other provision of this Agreement, and each other provision of this Agreement shall be severable and enforceable to the extent permitted by law. (c)Waiver.Any provision for the benefit of the Company contained in this Agreement may be waived, either generally or in any particular instance, by the Board of Directors of the Company. (d)Binding Effect.This Agreement shall be binding upon and inure to the benefit of the Company and the Participant and their respective heirs, executors, administrators, legal representatives, successors and assigns, subject to the restrictions on transfer set forth in Section 4 of this Agreement. (e)Notice.Each notice relating to this Agreement shall be in writing and delivered in person or by first class mail, postage prepaid, to the address as hereinafter provided.Each notice shall be deemed to have been given on the date it is received.Each notice to the Company shall be addressed to it at its offices at 325 Corporate Drive, Portsmouth, New Hampshire03801 (Attention:President).Each notice to the Participant shall be addressed to the Participant at the Participant’s last known address. (f)Pronouns.Whenever the context may require, any pronouns used in this Agreement shall include the corresponding masculine, feminine or neuter forms, and the singular form of nouns and pronouns shall include the plural, and viceversa. (g)Entire Agreement.This Agreement and the Plan constitute the entire agreement between the parties, and supersede all prior agreements and understandings, relating to the subject matter of this Agreement. (h)Amendment.This Agreement may be amended or modified only by a written instrument executed by both the Company and the Participant. (i)Governing Law.This Agreement shall be construed, interpreted and enforced in accordance with the internal laws of the State of Delaware without regard to any principle of conflict of laws that would permit or require the application of the laws of any other jurisdiction. 4 (j)Interpretation.The interpretation and construction of any terms or conditions of the Plan, or of this Agreement or other matters related to the Plan by the Compensation Committee of the Board of Directors of the Company shall be final and conclusive. (k)Participant’s Acknowledgments.The Participant acknowledges that he or she: (i) has read this Agreement; (ii) has been represented in the preparation, negotiation, and execution of this Agreement by legal counsel of the Participant’s own choice or has voluntarily declined to seek such counsel; (iii) understands the terms and consequences of this Agreement; (iv) is fully aware of the legal and binding effect of this Agreement; and (v) understands that the law firm of Wilmer Cutler Pickering Hale and Dorr LLP, is acting as counsel to the Company in connection with the transactions contemplated by the Agreement, and is not acting as counsel for the Participant. (l)Delivery of Certificates.Subject to Section 3, the Participant may request that the Company deliver the Shares in certificated form with respect to any Shares that have ceased to be subject to forfeiture pursuant to Section 2. [Remaining of Page Intentionally Left Blank] -- 5 IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the day and year first above written. BOTTOMLINE TECHNOLOGIES (DE), INC. By: /s/ Kevin Donovan Chief Financial Officer [EXECUTIVE] Address: 6
